Case 20-10343-LSS Doc 2894 Filed 05/04/21 Page1of1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In Re: Chapter 11
Case No. 20 .10343 (LSS )

Debtor. BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

 

MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice

of Delia Lujan Wolff
to represent Certain Tort Claimants

 

 

in this action.

/s/ Christopher D. Loizides (No. 3968)

 

Firm Name: Loizides, PA
1225 North King Street, Suite 800
Address: — Wilmington, DE 19801
Phone: 302.654.0248
‘ Loizides@loizides.com

Email:

CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of Guam, CNMI, California and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this

action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of

Court for District Court. De. A lh /
UZ “Uf

LUJARI & WOLF fr

Suite 300, DNA’ Bldg.

Address: | 238 Archbishop Flores St.
Hagatfhia, Guam 96910

Phone: (671) 477-8064/5

Email: dslwolff@lawguam.com

Firm Name:

ORDER GRANTING MOTION
IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Local Form 165
